DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         BRIAN FITZPATRICK and LAI FONG FITZPATRICK,
                         Appellants,

                                    v.

                 KELLY M. MEREDITH, D.C., et al.,
                           Appellees.

                              No. 4D17-2262

                          [January 18, 2018]

  Appeal of non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Janet Croom, Judge; L.T. Case No.
2011CA000898.

  Christopher M. Larmoyeux of Larmoyeux & Bone, P.L., West Palm
Beach, for appellants.

   Kenneth N. Johnson and Stanley D. Klett of Klett, Mesches & Johnson,
P.L., Palm Beach Gardens, for appellees.

PER CURIAM.

  Affirmed.

MAY, LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.